Citation Nr: 0528776	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-05 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for Crohn's disease, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1986 to October 
1989.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, in June 2002, which denied the claim for 
increase.

Additional development of this claim was ordered by remand of 
the Board, in March 2004.  The development has been completed 
to the extent possible given the cooperation of the veteran, 
and the case is once more before the Board for review.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's Crohn's disease is manifested by abdominal 
pain and diarrhea, with frequent exacerbations but no 
evidence of malnutrition, anemia or general debility.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for Crohn's 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic 
Code 7323 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield, supra; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent notice to the veteran by correspondence 
dated in October 2004.  This letter addressed the 
requirements to establish an increased rating, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any additional 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holdings in Quartuccio, 
supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the December 2002 Statement of the 
Case (SOC), the April 2003 Supplemental Statement of the Case 
(SSOC), the March 2004 Board remand, and the April 2005 SSOC.  
These documents served notice to the veteran of the law and 
governing regulations regarding this case, as well as the 
reasons for the determinations made with respect to his 
claim.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Thus, the duty to notify has been satisfied.

While the notice was not provided prior to the decision on 
appeal, it was provided by the AOJ prior to the transfer and 
re-certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Under the 
facts of this case, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The Board finds that in 
this case the delay in issuing the section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after the notice was 
provided.  See  Mayfield v. Nicholson, supra.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The record includes the veteran's service medical 
records and records of treatment with the VA.  A VA 
examination was held in April 2002.  Another examination was 
scheduled for the veteran in April 2005.  The veteran failed 
to appear and, in the April 2005 SSOC, the RO informed the 
veteran of the potential effect that failing to appear might 
have on the outcome of his claim.  The veteran also failed to 
appear for his December 9, 2003 hearing.  Thus, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

Service connection for Crohn's disease was established by a 
December 1989 rating decision.  The veteran filed a claim for 
an increased rating in February 2002.

In October 2001, the veteran reported for VA outpatient 
treatment relating to his Crohn's disease.  Occasional fever 
was noted as a symptom, and the veteran was taking 
sulfasalizine and prednisone.  In December 2001, the veteran 
reported for VA treatment, requesting a "work excuse" for 
missing two days of work on account of his Crohn's disease 
and shoulder problem.  He also requested new pain medication.  
He was treated for an exacerbation in January 2002.  The 
examiner noted that the veteran had missed several days of 
work that week.  His prednisone dosage was increase to 60 
milligrams.

In April 2002, the veteran underwent a VA examination for 
Crohn's disease.  Recalling the history of his disease, the 
veteran denied any surgery.  He did report a colonoscopy a 
year before, as well as a balloon procedure to open up a 
colonic stricture.  The veteran reported an exacerbation in 
symptoms upon tapering his prednisone dosage.  These flare 
ups, the veteran reported, were characterized by diarrhea, 
hematochezia, nausea and abdominal pain.  The veteran did not 
have any history of rectal fistulas.  While not currently 
experiencing diarrhea, the veteran did note bloating of his 
stomach.  He denied weight loss, fever, or chills.

Upon physical examination, the veteran showed no rectal signs 
or symptoms.  His stool was guaiac negative.  The examiner 
did not see any signs of bleeding or hemorrhoids.  Abdominal 
x-ray was negative.  Laboratory tests showed the veteran has 
good nutritional status.  In his final assessment, the 
veteran was noted to be in "good remission."  The examiner 
opined that the veteran's Crohn's disease was "very mild and 
well controlled on current regimen of medications."  He also 
stated that the condition did not alter the veteran's 
nutritional status, and he did not have any complications 
from Crohn's at that time.

In early May 2002, the veteran reported for treatment of his 
condition, claiming it was more severe than ever before.  The 
treating physician noted a history of "poor follow up" with 
the gastrointestinal department.  The veteran reported 
vomiting 6 to 7 times that day, and complained of nausea and 
fever.  His prednisone was increased to 60 milligrams.  While 
some blood was noted in his stool, this was considered 
"baseline for him" by the examiner.  No melena or 
hematemesis was noted and all emesis was clear.

A colonoscopy from May 2002 revealed multiple ulcers and a 
stricture, approximately 30 centimeters from the anus, 
through which the colonoscope could not pass.  Biopsies were 
taken to rule out malignancy.

Later that month, the veteran was hospitalized for treatment.  
During this stay, a stricture was observed 30 centimeters 
from his rectum and an ulcer was also noted.  A CT scan was 
then provided to the veteran.  Bowel thickening was present 
in the rectum, colon and secum.  In addition, the terminal 
ileum and ileocecal valve were thickened.  The examiner 
stated that the edematous appearance of the bowel was 
consistent with colitis.  Several loops of fluid-filled, 
dilated terminal ileum were also noted, as well as a lesion 
in the veteran's ileum.

By the fourth day of his hospitalization, the veteran was 
found to be resting well and experiencing mild to moderate 
abdominal pain.  His height was 5 foot 11 inches and he 
weighed 254 lbs.  Notes from a June 2002 follow up indicate 
diagnostics were underway to determine the exact cause of the 
veteran's complaints.

In June 2002, the veteran underwent a barium enema, which 
showed a stricture in his colon with an irregular mucosal 
pattern and two lesions.  The veteran's small bowel was also 
"involved" and showed possible inflammation.  Notes from a 
subsequent visit to a VA clinic in July 2002 included 
references to abdominal pain.

August 2002 VA records note continued symptoms including 
diarrhea and abdominal pain.  He denied weight loss, fevers, 
chills, or blood in stool.  The physician stated that the 
veteran has stricturing and inflammatory Crohn's disease of 
the terminal ileum.  He diagnosed the veteran with severe 
disease as evidenced by colonoscopy and small bowel follow 
through.  A surgical consult was ordered, as well as changes 
in medication and a repeat colonoscopy.  

The veteran attended a surgical consultation in September 
2002.  Physical examination revealed a tender lower abdomen, 
but no guarding or rebounding.  After reviewing prior 
treatment and radiology records, the examiner concluded that 
there was evidence of a large hiatal hernia, spontaneous 
gastroesophageal reflux, and changes consistent with Crohn's 
of the distal portions of the ileum, with no evidence of 
obstruction.  The terminal ileum was noted to narrow to 
approximately 8 millimeters in diameter.  Remicade and a 
follow up were recommended.

In October 2002, the veteran reported for treatment at a VA 
medical center, complaining of an inability to work, 
constipation, cramping, blood from his rectum, and several 
liquid stools per day.  The veteran's appetite was excellent 
and he was without weight loss.  He was taking Immuran for 
this condition.

In his substantive appeal, the veteran argued that records of 
his April 2002 VA examination were inaccurate due to a 
language barrier with his physician.  Specifically, the 
veteran said that steroids did not eliminate his symptoms 
they merely reduced them.  He also discussed the problematic 
nature of prolonged steroid use and noted that his attacks 
were as frequent as one to two times per week.  He noted the 
difficulty in reporting for treatment every time these 
attacks occur.  The veteran said that the "rule" pertaining 
to frequency of episodes and to malnutrition was unfair when 
applied to his circumstance.  

February 2003 VA outpatient examination records show 
continued treatment for his condition.  The veteran was 
having 2 to 3 bowel movements per day and was still required 
by his condition to continue use of steroids.  A follow up 
was scheduled and a repeat colonoscopy was recommended when 
the veteran's condition improved.

Symptoms continued through April 2003, where treatment 
records indicate pain, bloody stool, and prednisone usage.  
Progress notes then indicate that the veteran missed a 
colonoscopy in May 2003.  Notes from June 2003 indicate that 
various drugs were not reducing his steroid requirements.  
Treatment notes indicate that the veteran discontinued IV 
therapy during administration and left the facility against 
medical advice.

In an August 2003 statement, the veteran indicated that 
steroid use explained his increased appetite.  In February 
2004, the veteran reported for treatment weighing 255 lbs. on 
a 71-inch frame.

VA Progress notes from 2003 to 2004 indicate continued use of 
pain medication for several conditions, to include the 
veteran's Crohn's disease.  For example, in February 2004, 
the veteran reported for a medication refill complaining that 
his Crohn's had flared up and that he had back pain.  Prior 
visits from that year, however, related to the veteran's back 
pain management.

In accordance with remand directives, the veteran was 
scheduled for a VA gastrointestinal examination on March 29, 
2004, but he did not report.  An October 2004 VA letter asked 
the veteran to notify VA if he was willing to report for an 
examination.  He did not respond.

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the regulations do not give past medical reports 
precedent over current findings.  Where entitlement to 
compensation has already been established, and increase in 
disability rating is the issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran's service-connected Crohn's disease is currently 
rated as 30 percent disabling under Diagnostic Code 7323.  
There is no Diagnostic Code directly applicable to Crohn's 
disease.  When an unlisted condition is encountered, it is 
permissible to rate under a closely related disease or 
injury.  38 C.F.R. § 4.20.  In the present case, the most 
appropriate code to use to rate Crohn's disease by analogy is 
Diagnostic Code 7323, which provides for ulcerative colitis.  
Specifically, it provides that moderately severe symptoms 
with frequent exacerbations warrant a 30 percent rating.  A 
60 percent rating is warranted for severe symptoms with 
numerous attacks a year and malnutrition, with health only 
being fair when disease is in remission.  A 100 percent 
rating is warranted for a pronounced condition, resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  38 C.F.R. § 4.71a, 
Diagnostic Code 7323 (2005).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board finds that the description of the veteran's Crohn's 
disease more nearly approximates that level of disability 
contemplated as "moderately severe" for a 30 percent rating 
under Diagnostic Code 7323.  See 38 C.F.R. § 4.7 (2005).  
While the veteran failed to report to his VA examination, 
there are numerous outpatient examination records in the 
claims file.  These records show that the veteran's disorder 
is manifested by pain, diarrhea, and occasional complaints of 
loose stools.  The veteran's condition was described as in 
"good remission" in April 2002.  Notwithstanding this, 
evidence of record does show the need for continued steroid 
and pharmaceutical usage.  There is also objective evidence 
of colitis, such as thickening of bowels and strictures.  An 
August 2002 report characterizes the veteran's condition as 
"severe."  However, a subsequent report in September 2002, 
found no need for surgery and prescribed additional 
medication as the correct treatment.  Additionally, the 
veteran's current height to weight ratio is solid evidence 
that he is well nourished.  Irrespective of the veteran's 
assertion that his appetite is increased because of 
medication, there is no evidence of malnutrition.

Subsequent visits show continued problems with pain, 
constipation, cramping, and liquid stools.  More recently, 
however, the veteran has walked out on his IV treatment and 
failed to appear for his colonoscopy.  With respect to 
frequency of exacerbations, the veteran contends that his 
condition is manifest with one or two flare-ups per week.  
Other statements by the veteran indicate reduced 
symptomatology at higher levels of steroid use.  

For the period of February 2003 to February 2004, the veteran 
reported primarily for pain management with respect to his 
back.  No specific treatment for Crohn's disease was provided 
at these visits, until the February 2004 flare-up treatment.  
Moreover, the veteran failed to report for his March 2004 VA 
examination and his May 2003 colonoscopy; the Board cannot 
speculate on what competent medical evidence regarding the 
frequency of flare-ups might have been obtained had the 
veteran appeared for these visits.  In any case, there is no 
objective medical evidence of the veteran experiencing flare-
ups at the rate of which he complains.  

As to the possibility of a higher rating under another 
diagnostic code, the Board notes that under Diagnostic Code 
7328, when resection of the small bowel produces definite 
interference with absorption and nutrition manifested by 
impairment of health objectively shown by examination 
findings, including definite weight loss, a 40 percent 
disability rating is warranted.  However, the evidence does 
not show that the veteran experiences a marked interference 
with nutrient absorption with severe impairment of his 
health, with findings including material weight loss, as is 
required for a 40 percent rating under Diagnostic Code 7328.

Additionally, the Board has considered whether a separate 
rating under Diagnostic Code 7333 for anal or rectal 
stricture; however, there is no evidence of moderate 
reduction of lumen or moderate constant fecal leakage to 
warrant a separate rating.  38 C.F.R. § 4.114.

Following a careful review of this matter, the Board finds 
that a clear preponderance of the evidence is against the 
veteran's claim.  Therefore, a disability rating of more than 
30 percent for the veteran's service-connected disability is 
not warranted.  

The Board has considered the issue of whether the veteran's 
service-connected Crohn's disease presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board finds that there has 
been no showing by the veteran that the service-connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  The 
evidence shows one 3-day period of hospitalization, but there 
is no evidence of frequent or prolonged hospitalization for 
his Crohn's disease.

In addition, while the veteran's Crohn's disease clearly 
causes some missed days of work, there is nothing in the 
record to distinguish his case from the cases of numerous 
other veteran's who are subject to the schedular rating 
criteria for the same disability.  In this regard, the 
disability evaluation itself is recognition that industrial 
capabilities are impaired.   Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Further, the evidence indicates that other 
conditions such as his shoulder and back also result in 
missed days from work.  Therefore, in the absence of 
exceptional factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an increased evaluation for Crohn's disease is 
denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


